DETAILED ACTION
The instant application having Application No. 17/243822 has a total of 18 claims pending in the application.  There are 2 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 4/7/20252 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. (US 2020/0178129).

Regarding Claim 1, Siomina teaches a user equipment (UE) for Received Signal Strength Indicator (RSSI) measurement (“wireless device (WD) refers to a device capable, configured, arranged and/or operable to communicate wirelessly with network nodes and/or other wireless devices. Unless otherwise noted, the term WD may be used interchangeably herein with user equipment (UE)” – See [0094]; A wireless device/UE is provided), comprising:
a radio frequency (RF) signal processing device (“wireless device 410 includes antenna 411, interface 414” – See [0095]; “Antenna 411, interface 414, and/or processing circuitry 420 may be configured to perform any receiving or transmitting operations described herein as being performed by a WD” – See [0096]; The wireless device (UE) includes interface 414 for transmitting and receiving signals),
receiving an RSSI measurement (“The term “radio measurement” used herein may refer to any measurement performed on radio signals. Radio measurements can be absolute or relative. Radio measurement may be called as signal level which may be signal quality and/or signal strength … power-based measurements (e.g., received signal power, RSRP, received signal quality, RSRQ, SINR, SNR, interference power, total interference plus noise, RSSI, noise power, etc.)” – See [0070]; “At step 1520, the user equipment obtains a second measurement resource of a second cell, and the second measurement resource of the second cell and the first measurement resource of the first cell are of the same type. In certain embodiments, the second cell may be a second serving cell (cell2)” – See [0202]; The wireless device receives a measurement resource indicative of a measurement to be performed on cell2/neighbor cell, wherein the measurement is a received signal strength/RSSI measurement); and
a processor, coupled to the RF signal processing device and determining whether the RSSI measurement is an intra-frequency RSSI measurement or an inter-frequency RSSI measurement based on a carrier bandwidth of the UE and a sub-band which is configured for the RSSI measurement (“At step 1530, the user equipment determines whether the second cell operates on an intra-frequency carrier or an inter-frequency carrier by comparing the reference measurement resource to the second measurement resource of the second cell. In some embodiments, the user equipment may further determine whether the one or more neighbor cells operate on an intra-frequency carrier or an inter-frequency carrier by comparing a corresponding reference measurement resource to the measurement resources of the one or more neighbor cells individually” – See [0203]; “Determining whether a neighbor cell (cell2) is an intra- or inter-frequency, including: if the center frequency of the measurement resources (e.g. RMR) in cell2 is the same as the center frequency of the RMR in cell1 then cell2 is considered by the UE as an intra-frequency cell with respect to the serving cell, cell1” – See [0174]; See also Fig. 3; The wireless device determines whether the RSSI measurement for the neighbor cell is intra-frequency or inter-frequency based on the UE’s bandwidth in the current cell (carrier bandwidth of the UE) and the bandwidth of the neighbor cell (sub-band which is configured for the RSSI measurement).  Fig. 3 shows different scenarios where intra-frequency or inter-frequency measurements are determined based on the bandwidth comparisons).

Regarding Claim 2, Siomina teaches the UE of Claim 1.  Siomina further teaches that when the sub-band is fully contained in the carrier bandwidth, the processor determines that the RSSI measurement is the intra-frequency RSSI measurement (“Regarding Scenario A, the current cell and the target cell have the same carrier frequency and cell bandwidths. Scenario A is an intra-frequency scenario and the measurement is non-gap assisted” – See [0020]; “Regarding Scenario B, the current cell and the target cell have same carrier frequency, and the bandwidth of the target cell is smaller than the bandwidth of the current cell. Scenario B is an intra-frequency scenario and the measurement is non-gap assisted” – See [0021]; See also Fig. 3; When the sub-band used by the target/neighbor cell is fully within the carrier bandwidth used by the UE in the current cell (as in scenarios A and B), intra-frequency measurement is determined).

Regarding Claim 3, Siomina teaches the UE of Claim 2.  Siomina further teaches that when the RSSI measurement is the intra-frequency RSSI measurement, the processor determines whether a measurement gap is needed for the RSSI measurement based on an active downlink (DL) bandwidth part (BWP) of the UE and the sub-band configured for the RSSI measurement (“Regarding Scenario G, the current cell and the target cell have same carrier frequency, and the operating frequency of the bandwidth reduced low complexity (BL) UE or the UE in Enhanced Coverage is not guaranteed to be aligned with the center frequency of the current cell. Scenario G is an intra-frequency scenario and the measurement is gap assisted” – See [0026]; See also Fig. 3; When the measurement is determined to be intra-frequency as in scenario G, the UE may further determine that a measurement gap is needed based on the bandwidth of the UE not being guaranteed to be aligned with the bandwidth of the current and target cells (sub-band configured for the RSSI measurement)).

Regarding Claim 4, Siomina teaches the UE of Claim 3.  Siomina further teaches that when the sub-band is fully within the DL active BWP, the measurement gap is not needed for the RSSI measurement “Regarding Scenario A, the current cell and the target cell have the same carrier frequency and cell bandwidths. Scenario A is an intra-frequency scenario and the measurement is non-gap assisted” – See [0020]; “Regarding Scenario B, the current cell and the target cell have same carrier frequency, and the bandwidth of the target cell is smaller than the bandwidth of the current cell. Scenario B is an intra-frequency scenario and the measurement is non-gap assisted” – See [0021]; See also Fig. 3; When the bandwidth of the target/neighbor cell (sub-band) is fully within the DL active BWP of the UE in the current cell (as in scenarios A and B), a measurement gap is not needed).

Regarding Claim 6, Siomina teaches the UE of Claim 3.  Siomina further teaches that when the sub-band partially overlaps or does not overlap the active DL BWP, the measurement gap is needed for the RSSI measurement (“Regarding Scenario F, the current cell and the target cell have different carrier frequencies and non-overlapping bandwidth. Scenario F is an inter-frequency scenario and the measurement is gap-assisted” – See [0025]; See also Fig. 3; When the neighbor/target cell bandwidth (sub-band) does not overlap the active DL BWP of the UE in the current cell (as in scenario F), a measurement gap is needed).

Regarding Claim 8, Siomina teaches the UE of Claim 1.  Siomina further teaches that when the sub-band is not fully contained in the carrier bandwidth, the processor determines that the RSSI measurement is the inter-frequency RSSI measurement (“Regarding Scenario F, the current cell and the target cell have different carrier frequencies and non-overlapping bandwidth. Scenario F is an inter-frequency scenario and the measurement is gap-assisted” – See [0025]; See also Fig. 3; When the neighbor/target cell bandwidth (sub-band) does is does not overlap with (i.e., not fully contained in) the carrier bandwidth of the UE in the current cell (as in scenario F), an inter-frequency measurement is determined).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 11 is rejected based on reasoning similar to Claim 2.
Claim 12 is rejected based on reasoning similar to Claim 3.
Claim 13 is rejected based on reasoning similar to Claim 4.
Claim 15 is rejected based on reasoning similar to Claim 6.
Claim 17 is rejected based on reasoning similar to Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2020/0178129) in view of Han et al. (WO 2021/204264 A1, see attached translation).

Regarding Claim 5, Siomina teaches the UE of Claim 4.  Siomina does not explicitly teach that a measurement period for the measurement is determined based on a carrier-specific-sharing-factoroutside_gap (CSSFoutside_gap).
However, Han teaches that a measurement period for the measurement is determined based on a carrier-specific-sharing-factoroutside_gap (CSSFoutside_gap) (“When the first MO does not have a CSI-RS resource that completely overlaps the gap, the first MO and the MO measured outside the gap determine the specific carrier scale factor (CSSFoutsidegap) of the first MO, according to The CSSFoutsidegap determines the scaling factor of the first MO” – See pp. 2-3; “Based on this solution, since the terminal also needs to determine the CSI-RS period of each MO including CSI-RS resources when determining the mobility measurement requirement, this solution clarifies the method for determining the period of the first MO” – See p. 5; A scaling factor for the measurement is determined based on CSSFoutsidegap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina such that a measurement period for the measurement is determined based on a carrier-specific-sharing-factoroutside_gap (CSSFoutside_gap).  Motivation for doing so would be to ensure that measurements outside of the gap that exceed the UE’s measurement capabilities will not be measured at the same time (See Han, p. 18).

Regarding Claim 7, Siomina teaches the UE of Claim 6.  Siomina does not explicitly teach that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap).
However, Han teaches that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap) (“When the first MO has at least one CSI-RS resource that completely overlaps the gap, determine the specific carrier scaling factor (CSSFwithingap) in the gap of the first MO according to the first MO and the MO that needs to compete for the gap, The CSSFwithingap is determined as the scaling factor of the first MO” – See p. 2; “Based on this solution, since the terminal also needs to determine the CSI-RS period of each MO including CSI-RS resources when determining the mobility measurement requirement, this solution clarifies the method for determining the period of the first MO” – See p. 5; A scaling factor for the measurement is determined based on CSSFwithingap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina such that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap) for the same reasons as those given with respect to Claim 5.

Regarding Claim 9, Siomina teaches the UE of Claim 8.  Siomina does not explicitly teach that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap).
However, Han teaches that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap) (“When the first MO has at least one CSI-RS resource that completely overlaps the gap, determine the specific carrier scaling factor (CSSFwithingap) in the gap of the first MO according to the first MO and the MO that needs to compete for the gap, The CSSFwithingap is determined as the scaling factor of the first MO” – See p. 2; “Based on this solution, since the terminal also needs to determine the CSI-RS period of each MO including CSI-RS resources when determining the mobility measurement requirement, this solution clarifies the method for determining the period of the first MO” – See p. 5; A scaling factor for the measurement is determined based on CSSFwithingap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina such that a measurement period for the measurement is determined based on a carrier-specific-sharing-factorwithin_gap (CSSFwithin_gap) for the same reasons as those given with respect to Claim 5.

Claim 14 is rejected based on reasoning similar to Claim 5.
Claim 16 is rejected based on reasoning similar to Claim 7.
Claim 18 is rejected based on reasoning similar to Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478